NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 16-1597
                                         ___________

                                      JUSTIN CORLISS,
                                                 Appellant

                                               v.

                THOMAS LYNOT; MICHAEL RAKACZEWSKI, Esq.;
                  POCONO TOWNSHIP POLICE DEPARTMENT;
              POCONO TOWNSHIP; TWO UNKNOWN INDIVIDUALS;
           TROOPER ERIC TEMARANEZ; PENNSYLVANIA STATE POLICE;
                              TWO JOHN DOES
                    ____________________________________

                       On Appeal from the United States District Court
                           for the Middle District of Pennsylvania
                            (D.C. Civil Action No. 3:15-cv-01364)
                       District Judge: Honorable Malachy E. Mannion
                        ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    September 1, 2016
                 Before: CHAGARES, KRAUSE and ROTH, Circuit Judges

                                (Opinion filed: January 5, 2017)
                                        ___________

                                          OPINION*
                                         ___________

PER CURIAM


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
       Justin Corliss appeals the District Court’s dismissal of his civil rights complaint.

We will affirm.

                                              I.

       In 2015, Corliss filed an amended complaint accusing the Defendants, including

law-enforcement officers, a prosecutor, law-enforcement agencies, and Pocono

Township, of various civil rights violations arising out of two 2013 arrests and his

subsequent criminal prosecution in Monroe County, Pennsylvania. Corliss alleged false

arrest, malicious prosecution, retaliatory prosecution, and constitutionally inadequate

police training, in violation of his rights under the First, Fourth, and Fourteenth

Amendments to the United States Constitution.1 He sought compensatory and punitive

damages and other relief.

       After reviewing Corliss’s amended complaint, the Defendants’ motions to dismiss,

and Corliss’s responsive pleadings, the Magistrate Judge recommended that the case be

dismissed with prejudice. The District Court adopted the Magistrate Judge’s report and

recommendation. In reaching its conclusion, the District Court determined, inter alia,

that Corliss’s claims failed because his arrests were supported by probable cause and that

the state defendants were entitled to immunity for acts done in an official capacity.




constitute binding precedent.
1
  After Corliss filed his notice of appeal, a jury found him guilty of the alleged offenses.
In his reply brief, Corliss complains that the Defendants rely on this determination in
seeking affirmance. As we conclude that his arrest was supported by probable cause, we
need not consider Corliss’s conviction in resolving this appeal. See Kossler v. Crisanti,
                                                2
Corliss sought reconsideration, and the District Court denied the motion. Corliss

appeals.2

                                              II.

       We have jurisdiction under 28 U.S.C. § 1291, and we exercise plenary review over

a district court’s grant of a motion to dismiss for failure to state a claim. AT&T Corp. v.

JMC Telecom, LLC, 470 F.3d 525, 530 (3d Cir. 2006). When reviewing an order

dismissing for failure to state a claim under Rule 12(b)(6), we “accept as true all well-

pled factual allegations in the complaint and all reasonable inferences that can be drawn

from them, and we affirm the order of dismissal only if the pleading does not plausibly

suggest an entitlement to relief.” Fellner v. Tri–Union Seafoods, L.L.C., 539 F.3d 237,

242 (3d Cir. 2008). The plausibility standard “asks for more than a sheer possibility that

a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Generally, our review of an order denying a motion for reconsideration is for an abuse of

discretion, but to the extent the denial is based on the interpretation or application of law,

our review is plenary. See Koshatka v. Phila. Newspapers, Inc., 762 F.2d 329, 333 (3d

Cir. 1985).




564 F.3d 181, 194 (3d Cir. 2009) (“[W]e do not intend to suggest that the favorable
termination element should always be addressed prior to the probable cause element.”).
2
  In his notice of appeal, Corliss only specified the order dismissing his complaint.
However, in his opening brief he discusses both the order dismissing his complaint and
the subsequent order denying reconsideration. We will treat his appeal, which was timely
as to both orders, see Fed. R. App. P. 4(a)(4), as challenging both decisions.
                                               3
                                             III.

       On appeal, Corliss asserts that the District Court erred in finding that his arrest and

prosecution were supported by probable cause and that some of the Defendants were

entitled to immunity. We disagree.

       Both the Magistrate Judge and the District Court identified the grounds for

dismissing Corliss’s complaint, and we will affirm for substantially the same reasons. As

the District Court concluded with regards to Corliss’s claims asserting false arrest and

malicious prosecution, sufficient probable cause supported his arrest and prosecution.

Corliss’s remaining claims do not warrant further discussion beyond the analysis in the

District Court’s opinion. Regarding Corliss’s reconsideration motion, he did not

demonstrate any basis for granting the motion, such as an intervening change in

controlling law, new evidence, or the need to correct clear error of law or fact or prevent

manifest injustice. Thus, the District Court did not err in denying the motion. See Max’s

Seafood Cafe v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

                                             IV.

       For the above reasons, we will affirm the District Court’s orders dismissing

Corliss’s complaint and denying his motion for reconsideration.




                                              4